Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on July 29, 2022 amends claims 1 and 7.  Claims 1-3, 5-9, and 11 are pending.

Response to Arguments
Applicant's arguments with respect to the rejections have been fully considered with respect to the amendments to independent claims 1 and 7.  However, the arguments are moot since the newly added claim limitations are taught by the newly cited art, Inokuchi (US 2021/0111900), in light of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The second clause of claim 1 recites “… updating, by the first vehicle, the collected traffic information of a first block …”  The third clause of claim 1 recites “…updated traffic information of the updated first block …”.  The Examiner suggests deleting the words “the collected traffic information of” so that the first clause states the following:  “… updating, by the first vehicle, a first block based on the collected traffic information, …”
The third clause of claim 1 recites “… a verification target block including the updated traffic information of the updated first block …”  It is unclear how the verification target block includes the updated traffic information of the first block, when the second clause recited updating a first block.  The claim fails to interrelate essential elements of the invention and is rejected as being indefinite.
Independent claim 6 recites a non-transitory computer readable recording medium configured to execute the steps recited in the method of claim 1.  Therefore, claim 6 is rejected for the same reasons stated by the Examiner for claim 1.
Independent claim 7 recites a vehicle configured to perform the steps recited in the method of claim 1.  Therefore, claim 7 is rejected for the same reasons stated by the Examiner for claim 1.
Dependent claims 2-3 and 5 fail to resolve the deficiencies of independent claim 1.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.
Dependent claims 8-9 and 11 fail to resolve the deficiencies of independent claim 7.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Inokuchi (US 2021/0111900) and further in view of Furuichi et al. (US 2018/0276055).
Regarding claim 1, Ricci teaches a method of processing traffic information [using blockchain technology], the method comprising: collecting, by a first vehicle, traffic information; (see Ricci at [0010] which discloses that a vehicle comprises a data collection module operable to collect vehicle performance and location information; see Ricci at [0014] which discloses that the vehicle performance and location information may be used to determine traffic level along a roadway being traveled by the vehicle.  Examiner notes that traffic level corresponds to traffic information.)
[updating,] by the first vehicle, [a first block based on] the collected traffic information; (see Ricci at [0011] which discloses that the remote node is updated by the collected vehicle performance and location information provided by the vehicle.  Examiner maps the collected vehicle performance and location information to the collected traffic information.)
[sharing,] by the first vehicle, [a verification target block corresponding to the updated first block with at least one second vehicle present in a network in a manner using a peer-to-peer (P2P) method] (see Ricci at [0018-0019] which discloses reporting first and/or second vehicle performance and location information to a third vehicle.  Examiner notes the presence of first, second, and third vehicles sharing the vehicle performance and location information.) 
[verifying,] by the at least one second vehicle present in the network, [the shared verification target block; and sharing,] by the at least one second vehicle, [a second block] including the updated traffic information with other vehicles present in the network [based on the verifying being successful] (see Ricci at [0018-0019] which discloses providing first and/or second vehicle performance and location information to a third vehicle.  Also, see Ricci at [0026] which discloses using vehicles as data collection sources regarding road, traffic, and weather conditions.  Examiner notes the presence of vehicles sharing individually obtained vehicle performance and location information.)
Ricci does not expressly disclose updating, a first block, the first block comprising a header and at least one body including the collected traffic information, and sharing a verification target block including the updated first block in a network, verifying the shared verification target block, and sharing a second block with other vehicles present in the network in response to a determination the verifying being successful; and sharing, by the at least one second vehicle, the second block without the updated traffic information of the updated first block with the other vehicles present in the network in response to a determination that the verifying is not successful, which in a related art, Inokuchi teaches (see Inokuchi at [0003] which discloses that a blockchain generally operates in a distributed manner, without depending on a specific centralized management server.  Inokuchi at [0003] further discloses that in addition, it is possible to share a ledger that is difficult to be falsified with terminals in a system, and to use the ledger for verification of data, application information, other management information and authentication information, or the like added to the blockchain.  Inokuchi at [0004] further discloses that as a method of achieving falsification difficulty of the blockchain, for example, a consensus algorithm called Proof of Work (PoW) is used.  Inokuchi at [0014 – 0019] further discloses how a block is added to the end of the blockchain after PoW has been performed and when the integrity of a hash value associated with the data stored in the block is verified or checked, a nonce is set.  Thus, Examiner notes that the data stored in the ledger will be shared when the verifying is successful, and that the data will not be shared (or added to the ledger or end of the blockchain) when the verifying is not successful.  Inokuchi at [0095] discloses that the nodes 10 are connected to each other via a system network 200.  Inokuchi at [0278] discloses that the first data block includes a first data area in which arbitrary data is stored, and a header area.  Examiner maps the first data area to the recited at least one body and the header area to the recited header.  Inokuchi at [0098] discloses that the block sharing unit 101 (at each node) may have a function of generating a block in which received information (registration information) and the hash value of the previous block (previous block management information) are set (the other area is not set) and notifying the consensus unit 102 upon receiving the information to be registered in the block.  Examiner maps the received information to the first block and the hash value of the previous block to the verification target block.  Examiner notes that the block sharing unit 101 may itself perform information sharing by transmitting a block with the registration information to another node.  Examiner maps the block being transmitted to another node to the second block.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include updating, a first block, the first block comprising a header and at least one body including the collected traffic information, and sharing a verification target block including the updated first block in a network, verifying the shared verification target block, and sharing a second block with other vehicles present in the network in response to a determination the verifying being successful; and sharing, by the at least one second vehicle, the second block without the updated traffic information of the updated first block with the other vehicles present in the network in response to a determination that the verifying is not successful, as taught by Inokuchi.  
One would have been motivated to make such a modification to improve falsification resistance of the shared information in the system in which a plurality of nodes performs PoW to share information, as suggested by Inokuchi at [0043].
The modified Ricci does not expressly disclose sharing, by the first vehicle, with at least one second vehicle present using blockchain technology in a manner using a peer-to-peer (P2P) method, which in a related art, Furuichi teaches (see Furuichi at [0056] which discloses that network 302 establishes a peer-to-peer network (hereinafter, referred to as the P2P network) for efficiently sharing geographically-dependent events and data in a blockchain format; see Furuichi at [0058 – 0059] which further discloses that the event is an event detectable by a vehicle 304 and that events may include events such as, but not limited to, an obstruction of on road 312, an accident on road 312, a broken vehicle in road 312, construction work on road 312, freezing conditions on road 312, flooding conditions on road 312, a restriction of road 312, a blockage or closing of road 312, a speed limitation on road 312, a snow chain regulation on road 312, a one-way alternating traffic event on road 312, as well as other suitable types of events.  Furuichi at [0059] further discloses that the vehicle 304 can share information regarding event 314 with vehicles 306, 308, and 310 through network 302 and that the information regarding event 314 may be useful for vehicles 306.  Furuichi at [0062] further discloses that the verification of event 314 by one or more of vehicles 306, 308, and 310 may be managed by using a distributed ledger dedicated for verification management in an event information sharing environment 300, and that in this exemplary embodiment, blockchains are employed as the distributed ledgers used for the event information sharing and verification management.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sharing, by the first vehicle, with at least one second vehicle present using blockchain technology in a manner using a peer-to-peer (P2P) method and sharing, by the at least one second vehicle, with other vehicles present, as taught by Furuichi.  
One would have been motivated to make such a modification to provide information sharing techniques, and more particularly, to provide sharing of event information among a plurality of mobile apparatus, as suggested by Furuichi at [0001].

Independent claim 6 recites a non-transitory computer readable storage medium having recorded thereon a program for executing the method of claim 1.  The cited portions of Ricci, Inokuchi, and Furuichi used in the rejection of claim 1 teach the steps recited in the non-transitory computer readable storage medium of claim 6.  Therefore, claim 6 is rejected under the same rationale as stated for claim 1 above.
Independent claim 7 recites a vehicle that is configured to perform the steps recited in the method of claim 7.  The cited portions of Ricci, Inokuchi, and Furuichi used in the rejection of claim 1 teach the limitations recited in the vehicle of claim 7.  Therefore, claim 7 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 5, the modified Ricci discloses the method of claim 1, wherein the second block has a proof of work hash value of the first block, (see Inokuchi at [0012] in conjunction with Fig. 28 which illustratively discloses an example of a data structure of a general blockchain.  Inokuchi at [0012] discloses that each block includes the hash value of the previous block, a nonce, and data stored in the block.  Inokuchi at [0012] further discloses that, for example, a block n includes the hash value of a block n-1, a nonce n, and data, and that the data n may be arbitrary data such as transaction information.
Claim 11 recites a vehicle that is configured to perform the steps recited in the method of claim 5.  The cited portions of prior art used in the rejection of claim 5 teach the limitations recited in the vehicle of claim 11.  Therefore, claim 11 is rejected under the same rationale as stated for claim 5 above.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Inokuchi (US 2021/0111900) in view of Furuichi et al. (US 2018/0276055) and further in view of Choi (US 2012/0242473).
	Regarding claim 2, the modified Ricci teaches the method of claim 1, wherein the collecting the traffic information includes: collecting, by the first vehicle, position information with a predetermined period; (see Ricci at [0010] which discloses that a vehicle comprises a data collection module operable to collect vehicle performance and location information; see Ricci at [0114] in conjunction with Fig. 14 which discloses that data collection and/or sensing is based on a selected rule set and that the rule set may be default or varied, updated, or modified, based on observed behavior patterns of traffic or other random or pseudorandom events.  Ricci at [0114] further discloses that when the timer, the cycles, or the time period has expired, the microprocessor terminates operation.  Examiner maps the time period to the predetermined period.)
	The modified Ricci does not expressly disclose and converting, by the first vehicle, the position information collected with the predetermined period into a speed for each link, which in a related art Choi teaches (see Choi at [0141] which discloses that the GPS module 207 may acquire position information of a vehicle, and the controller 212 may directly calculate a vehicle speed from position changes of the vehicle according to time based on the acquired position information of the vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert position information collected with a predetermined period into a speed for each link, as taught by Choi.  
One would have been motivated to make such a modification to acquire a speed of a vehicle, as suggested by Choi at [0140].
Claim 8 recites a vehicle that is configured to perform the steps recited in the method of claim 2.  The cited portions of the prior art used in the rejection of claim 2 teach the limitations recited in the vehicle of claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 2 above.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (US 2016/0189544) in view of Inokuchi (US 2021/0111900) in view of Furuichi et al. (US 2018/0276055) and further in view of Bryant et al. (US 2021/0264526).
Regarding claim 3, the modified Ricci does not expressly disclose the method of claim 1, wherein: the first block includes speed information for each of at least one link; and the updating includes updating speed information on a link corresponding to the collected traffic information in the first block which in a related art, Bryant teaches (see Bryant at [0078] which discloses that sensor and vehicle data may include telematics data (which may include speed, GPS, heading, route, cornering, braking, acceleration, deceleration, and other types of information.  Also, see Bryant at [0092] which discloses that information maintained on the block may include various types of sensor information (telematics, smart vehicle, mobile device, smart home, smart infrastructure, and other sensor data.  Also, see Bryant at [0080] which discloses that the ledger (of a blockchain system) may be updated at each of the nodes.  Examiner notes that the ledger comprises blocks which get updated with respect to speed information which was collected.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include speed information for each of at least one link and wherein the updating includes updating speed information on a link corresponding to the collected traffic information in the first block, as taught by Bryant.  
One would have been motivated to make such a modification to collect vehicle sensor data that is readily accessible to an individual or to third parties for the purposes of analyzing driving habits and other purposes, as suggested by Bryant at [0003].
Claim 9 recites a vehicle that is configured to perform the steps recited in the method of claim 3.  The cited portions of prior art used in the rejection of claim 3 teach the limitations recited in the vehicle of claim 9.  Therefore, claim 9 is rejected under the same rationale as stated for claim 3 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661